          Case 1:20-cv-03623-KPF Document 25 Filed 11/20/20 Page 1 of 2




MEMO ENDORSED
                                                                                            HYONGSOON KIM
                                                                                            +1 949.885.4218/fax: +1 949.885.4101
                                                                                            kimh@akingump.com




                                                    November 20, 2020

VIA ECF

Honorable Katherine Polk Failla
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Suarez v. Emirates, 20-cv-03623-KPF

Dear Judge Failla:

       This firm represents defendant Emirates (“Defendant”) in the above-captioned matter.
We respectfully submit this request for a 7-day extension of time to file our joint stipulation of
settlement and dismissal with prejudice pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(ii). The current deadline to file the stipulation is November 20. Accordingly, the
proposed extension of time would extend the deadline to Friday, November 27.

        Counsel requests this extension insofar as the written settlement agreement was just
finalized yesterday and some additional time is required to obtain overseas signatures.

       No adjournments or extensions of this deadline previously have been sought, and the
proposed extension does not affect any other scheduled dates. Defendant has met and conferred
with Plaintiff regarding the proposed extension of time, and Plaintiff has consented to
Defendant’s request.



                                                             Respectfully,

                                                             /s/ Hyongsoon Kim




                                                             Hyongsoon Kim




              4 Park Plaza | Suite 1900 | Irvine, California 92614-2585 | 949.885.4100 | fax: 949.885.4101 | akingump.com
         Case 1:20-cv-03623-KPF Document 25 Filed 11/20/20 Page 2 of 2


Application GRANTED.



Dated:   November 20, 2020           SO ORDERED.
         New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
